Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0977
                       Lower Tribunal No. 19-19566
                          ________________


                        Elisa Soler, etc., et al.,
                                 Appellants,

                                     vs.

            People's Trust Insurance Company, etc.,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

      Kula & Associates, P.A., and Elliot B. Kula and W. Aaron Daniel and
William D. Mueller, for appellants.

     Bazinsky, Korman, & Baker, P.A., and Kevin Luis Cabrera and
Stephen W. Bazinsky (Plantation), for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.